DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Specification
The abstract of the disclosure is objected to because the abstract appears to be well over the 150 word limit for an abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tip of the shoot" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the tip of the shoot" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the tip of the shoot" in Lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1).
Regarding claim 1, Kenji discloses a device for promoting the growth of plants (Figure 1), the device comprising: 
a conveyor belt which can be moved along a conveyor path and is configured for transporting, at least in sections, plants (Figure 1, Page 1 lines 9-20; endless conveyor net 2 moved by driving roller 4);
wherein the plants are at least temporarily supplied with nutrients by a nutrient supply (Figure 1, Page 1 lines 21-26; watering device 5) and illuminated by an illumination unit during transport along the conveyor path (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present); 
the conveyor path being at least approximately horizontal in at least one first section, and being at least approximately vertical in at least one second section (Figure 1; shows multiple vertical and multiple horizontal sections); 
characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt (Figure 1, Page 2 lines 18-21; shows plant roots extending below surface on conveyor net 2), while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Page 2 lines 18-21; shows plant leaves extending above surface of conveyor net 2); 
further wherein during movement along the conveyor path vertically, the orientation of the plants, from the root to the tip of the shoot, is perpendicular to the movement direction (Figure 1; shows in vertical sections the plant extending from top to bottom is perpendicular with the vertical movement direction); 
a supply unit that aeroponically supplies nutrients to the plants at least temporarily while the plants are moved vertically (Figure 1, Page 1 lines 21-26; watering device 5 supplies nutrients while plants are moving vertically).
Kenji does not teach a supply unit that aeroponically supplies nutrients to root regions of the plants in that the nutrient supply comprises, in the region located below the lower surface of the conveyor belt, the supply unit misting and/or discharging said nutrients towards the lower surface of the conveyor belt.
Aschheim teaches a hydroponic conveyor system (Figure 1) in that the nutrient supply comprises, in the region located below the lower surface of the conveyor belt, a supply unit that aeroponically supplies nutrients to root regions of the plants, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji wherein the roots are supplied with the nutrients mist as taught by Aschheim in order to more directly supply the root section with nutrients to be absorbed and promote growth.
Regarding claim 2, Kenji as modified above teaches the conveyor belt comprises, at least in regions, a carrier material in which the plants are fixed at least temporarily during transport along the conveyor path (Figure 1, Page 2 lines 18-21; plants are “caught” in meshes of conveyor net 2 during transport).
Regarding claim 3, Kenji as modified above teaches in that the conveyor path comprises a lower deflection point between two at least approximately vertical sections (Figure 1; several deflection points see annotated Image 1).
Regarding claim 4, Kenji as modified above teaches in that the conveyor path comprises an upper deflection point between two at least approximately vertical sections (Figure 1; several deflection points see annotated Image 1).

    PNG
    media_image1.png
    485
    543
    media_image1.png
    Greyscale

Image 1
Regarding claim 7, Kenji as modified above teaches in that the conveyor path comprises two at least approximately vertically extending sections and two horizontal sections that each connect the vertical sections (Figure 1; multiple vertical sections and multiple horizontal sections connect to each other); 
at least one supply unit for aeroponically supplying the plants with nutrient medium (Figure 1, Page 1 lines 21-26; watering device 5).
The modified reference teaches the limitations of claim 1 and further Aschheim teaches the supply unit being arranged below the lower surfaces of the conveyor belt moved along the conveyor path (Aschheim: Figure 1, Paragraph [0046]-[0047]; roots irrigated by sprayers 11 and 12 located below the conveyor belt 1). When combined with the vertical sections taught by Kenji, the sprayers 11 and 12 will be arranged opposite the lower surfaces of the conveyor belt.
Regarding claim 18, Kenji discloses a method for promoting the growth of plants (Figure 1), in which: 
the plants are moved along a conveyor path by a conveyor belt (Figure 1, Page 1 lines 9-20; endless conveyor net 2 moved by driving roller 4) and are at least temporarily supplied with nutrients by a nutrient supply (Figure 1, Page 1 lines 21-26; watering device 5) and illuminated by an illumination unit during movement along the conveyor path (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present); 
the plants being moved at least approximately horizontally in at least one first section of the conveyor path (Figure 1; multiple horizontal sections); 
the conveyor path being at least approximately vertically in at least one second section of the conveyor path (Figure 1; multiple vertical sections);
characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt (Figure 1, Page 2 lines 18-21; shows plant roots extending below surface on conveyor net 2), while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Page 2 lines 18-21; shows plant leaves extending above surface of conveyor net 2);
further wherein during movement along the conveyor path vertically, the orientation of the plants, from the root to the tip of the shoot, is perpendicular to the movement direction (Figure 1; shows in vertical sections the plant extending from top to bottom is perpendicular with the vertical movement direction); 
and a supply unit that aeroponically supplies nutrients to the plants at least temporarily while the plants are moved vertically (Figure 1, Page 1 lines 21-26; watering device 5 supplies nutrients while plants are moving vertically).
Kenji does not teach the nutrient supply is located in the region below the lower surface of the conveyor belt, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt.
Aschheim teaches a hydroponic conveyor system wherein the nutrient supply is located in the region below the lower surface of the conveyor belt, and comprises a supply unit for aeroponically supplying the plants with nutrients, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the roots being supplied with the nutrient mist as taught by Aschheim in order to more directly supply the root section with nutrients to be absorbed and promote growth.
Regarding claim 19, Kenji as modified above teaches the plants moving at least approximately vertically are at least temporarily aeroponically supplied with water (Figure 1, Page 1 lines 21-26; watering device 5 supplies nutrients while plants are moving vertically).
Regarding claim 20, Kenji as modified above teaches in that while being moved at least approximately horizontally, the plants are at least temporarily hydroponically supplied with water and/or nutrients (Figure 1, Page 1 lines 21-26; watering device 5 supplies nutrients while plants are moving horizontally).
Regarding claim 21, Kenji as modified above teaches in that the entire conveyor path is at least temporarily illuminated (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ruthner (US 4255897 A).
Regarding claim 10, Kenji as modified above does not teach at least one adjustment unit to change the distance between a section of the conveyor path extending at least approximately vertically from top to bottom and a section of the conveyor path extending at least approximately vertically from bottom to top.
Ruthner teaches at least one adjustment unit to change the distance between a section of the conveyor path extending at least approximately vertically from top to bottom and a section of the conveyor path extending at least approximately vertically from bottom to top (Figures 1, Col. 4, lines 32-57; sprockets 16-22 and 24-30 are movable on rails 38 and 40 so that their spacing can be adjusted between each of the suspended grids containing plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the adjustment unit taught by Ruthner in order to adjust the spacing between plants to better suite their size in certain growth stages.
Claims 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Johansson (WO 2010008335 A1).
Regarding claim 11, Kenji as modified above teaches in that a module is formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom (Figure 1, a “module” is shown in the rectangle of annotated Image 2 below).

    PNG
    media_image2.png
    488
    450
    media_image2.png
    Greyscale
 
Image 2
Kenji as modified above does not teach a number of modules required to achieve a growing phase of the plant are interconnected by interface elements, depending on the plant to be grown, in particular the space necessary for growth of the plant.
Johansson teaches a conveyor plant growing system wherein a number of modules required to achieve a growing phase of the plant are interconnected by interface elements (Page 8, line 32 – Page 9, line 2; cultivation track is in several separate units that are connected), depending on the plant to be grown, in particular the space necessary for growth of the plant (Page 5, lines 14-22; different plants have different requirements, track forms at least two V-shaped sections [i.e. two modules containing a track extending top to bottom and a track extending bottom to top]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the number of modules used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track to best promote growth of the plants.
Regarding claim 12, Kenji teaches that at least one illumination unit is integrated into the module (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present).
Regarding claim 13, Kenji as modified above teaches in that two modules are connected by an at least approximately horizontally extending section of the conveyor path (Figure 1, there are approximately horizontal sections the connected vertical module sections see annotated Image 2).
Kenji does not teach the length of the section being selected on the basis of the plant to be grown.
Johansson teaches wherein the setup of the track, which would include the length of the horizontal track section, being selected on the basis of the plant to be grown (Page 4, lines 19-22 and Page 5, lines 14-22; track system can be set-up for different plants that require different growing conditions to achieve optimal growth).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the length of the track used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track in the most desired orientation to best promote growth of the plants.
Regarding claim 14, Kenji as modified above does not explicitly teach the system being produced by assembling at least two pre-grouped modules. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966
Regarding claim 17, Kenji discloses a device for promoting the growth of plants (Figure 1), the device comprising: 
a conveyor belt which can be moved along a conveyor path and is configured for transporting, at least in sections, plants (Figure 1, Page 1 lines 9-20; endless conveyor net 2 moved by driving roller 4);
wherein the plants are at least temporarily supplied with nutrients by a nutrient supply (Figure 1, Page 1 lines 21-26; watering device 5) and illuminated by an illumination unit during transport along the conveyor path (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present); 
the conveyor path being at least approximately horizontal in at least one first section, and being at least approximately vertical in at least one second section (Figure 1; shows multiple vertical and multiple horizontal sections); 
characterized in that the plants are at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt (Figure 1, Page 2 lines 18-21; shows plant roots extending below surface on conveyor net 2), while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Page 2 lines 18-21; shows plant leaves extending above surface of conveyor net 2); 
further wherein during movement along the conveyor path vertically, the orientation of the plants, from the root to the tip of the shoot, is perpendicular to the movement direction (Figure 1; shows in vertical sections the plant extending from top to bottom is perpendicular with the vertical movement direction); 
a module being formed by a section of the conveyor path extending at least approximately vertically from bottom to top and a section of the conveyor path extending at least approximately vertically from top to bottom (Figure 1; see annotated Image 2 above for two vertical sections within a module);
the vertical sections of the path being connected by an at least approximately horizontally extending section of the conveyor path (Figure 1; see annotated Image 2 for horizontal section connecting the vertical sections); and
a supply unit that aeroponically supplies nutrients to the plants at least temporarily while the plants are moved vertically (Figure 1, Page 1 lines 21-26; watering device 5 supplies nutrients while plants are moving vertically);
Kenji does not teach a supply unit configured to aeroponically supply the nutrients to root regions of the plants; and a number of modules required to achieve a growing phase of the plant being interconnected by interface elements, depending on the plant to be grown, in particular the space necessary for growth of the plant, and at least two modules being connected by an at least approximately horizontally extending section of the conveyor path.
Aschheim teaches a hydroponic conveyor system a supply unit configured to aeroponically supply the nutrients to root regions of the plants (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the roots being supplied with the nutrients mist as taught by Aschheim in order to more directly supply the root section with nutrients to be absorbed and promote growth.
Johansson teaches a conveyor plant growing system wherein a number of modules required to achieve a growing phase of the plant are interconnected by interface elements (Page 8, line 32 – Page 9, line 2; cultivation track is in several separate units that are connected), depending on the plant to be grown, in particular the space necessary for growth of the plant (Page 5, lines 14-22; different plants have different requirements, track forms at least two V-shaped sections [i.e. two modules containing a track extending top to bottom and a track extending bottom to top]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the number of modules used being based on plant characteristics as taught by Johansson in order to provide plants with the optimal duration of time traveling along the track to best promote growth of the plants.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Pickell et al. (US 20150250115 A1).
Regarding claim 5, Kenji as modified above does not teach a supply end of the conveyor belt and a fitting unit is at least partly automated to fit the conveyor belt with plant seeds and/or seedlings. 
Aschheim teaches a supply end of the conveyor belt (Figure 1, Paragraph [0044]; supply end 7 where substrate is fed into conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the supply end as taught by Aschheim in order to provide an organize and methodical system for entering the plants onto the conveyor system.
Pickell teaches a fully automated conveyor grow system in which an automated fitting unit fits the conveyor belt with plant seeds and/or seedlings (Paragraph [0040]; fully automated hydroponic grow system, seed supply 66 distributes seeds in trays 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the automation of the supplying of seeds taught by Pickell in order to create a more time efficient system that operates more smoothly and effectively than manual insertion.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Davis (US 3824736 A).
Regarding claim 6, Kenji as modified above teaches characterized in that at least one section that is illuminated by the illumination unit arranged along the conveyor path (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present). 
Kenji as modified above does not teach one section that is not illuminated arranged along the conveyor path.
Davis teaches a conveyor plant grow system wherein one section is not illuminated arranged along the conveyor path (Figure 2, Col. 3 lines 60-63; dark section 42 where dark or low illumination is supplied to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught Kenji with a section of no light taught by Davis in order to better simulate a day-night light cycle of natural lighting to optimize plant growth.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Zimmerman et al. (US 5685411 A).
Regarding claim 8, Kenji as modified above does not teach in that the conveyor belt comprises a plurality of movably interconnected slats.
Zimmerman teaches a conveyor belt that comprises a plurality of movably interconnected slats (Abstract; conveyor belt having a plurality of slats movable along a slider bed).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the movable slats taught by Zimmerman as slats are well known to use on conveyor belts due to their increased mobility.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ruthner (US 3254447 A).
Regarding claim 9, Kenji as modified does not teach in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path.
Ruthner teaches a conveyor plant grow system in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path (Figures 1-4, Col. 1, lines 54-72; container 16 filled with water/nutrient solution that plants are immersed in during circulation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the immersion bath taught by Ruthner in order to sufficiently supply plants with enough water/nutrients that the sprayer may not be 100% effective in doing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Ripatti (US 20060201058 A1).
Regarding claim 15, Kenji as modified above does not teach an at least partly automated harvesting unit is provided, which removes plants from the conveyor belt at least in part.
Ripatti teaches a conveyor plant grow system comprising an automated a harvesting unit which removes plants from the conveyor belt at least in part (Paragraph [0022]; stopper automatically removes plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the automation of the harvesting unit taught by Ripatti in order to create a more time efficient system that operates more smoothly and effectively than manual removal.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Aschheim et al. (US 20170202163 A1) as applied to claim 1 above, and further in view of Souder et al. (US 8627598 B1).
Regarding claim 16, Kenji as modified above does not teach in that a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt.
Souder teaches a plant grow system comprising a cleaning and/or sterilization unit for cleaning and/or sterilizing a growing level which takes place after in which the plants are removed from the growing level at least in part and before in which new plant seeds and/or seedlings are fixed on the growing level (Figures 2 and 16, Abstract and Col. 11, lines 31-54; cleaning device 40 removes debris from surface before supplying new seeds).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the cleaning device taught by Souder to be located along the conveyor in between the harvesting end and the supply end in order to properly sanitize and clear off the conveyor to remove any possible contaminants to prepare a sterile surface for the new seeds to grow in.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642